*432Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered March 18, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, affirmed, without costs.
Plaintiff was injured on defendant’s premises, allegedly as a result of the action of an inadequately checked revolving door. Defendant’s evidence, however, established prima facie that the door was regularly inspected and that defendant had had neither actual nor constructive notice of the defect alleged, and inasmuch as plaintiff did not in response adduce evidence competent to warrant a contrary inference, the grant of defendant’s summary judgment motion was proper (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). The affidavit of plaintiffs expert, who examined the door more than two years after plaintiffs accident, was not probative of whether the door revolved at a hazardous speed at the time of the accident (see Kruimer v National Cleaning Contrs., 256 AD2d 1 [1998]), much less of whether defendant had notice of any such defect (see also Figueroa v Haven Plaza Hous. Dev. Fund Co., 247 AD2d 210 [1998] [court properly rejected as conclusory that part of expert’s affidavit based on observation of walkway two years after accident]). Concur—Buckley, P.J., Nardelli and Marlow, JJ.